TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00419-CR


Jerry Carl Paxton, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT

NO. A-06-00400-S, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Jerry Carl Paxton seeks to appeal an order deferring adjudication and placing him
on community supervision.  The trial court has certified that this is a plea bargain case and Paxton
has no right of appeal.  The court has also certified that Paxton waived his right of appeal.  See
Tex. R. App. P. 25.2(d).  Finally, the record reflects that the pro se notice of appeal was filed eleven
months after adjudication was deferred.  See Tex. R. App. P. 26.2(a).  The appeal is dismissed.


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   September 7, 2007
Do Not Publish